Citation Nr: 1144927	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher rating for diabetic peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling.

2.  Entitlement to a higher rating for diabetic peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to a higher rating for post traumatic stress disorder (PTSD), currently rated as 70 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and A. F.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an April 2008 rating decision, in which the RO granted service connection for PTSD and for diabetic peripheral neuropathy of both lower extremities and assigned initial 30 and separate 10 percent disability ratings for each extremity, respectively, effective August 18, 2004.  The Veteran appealed for higher initial ratings.  In June 2009, the RO issued another rating decision, in which it increased the Veteran's ratings for diabetic peripheral neuropathy to separate 20 percent ratings for each extremity, effective March 17, 2009 (the date of the VA examination).  

The Veteran and A. F. presented testimony at a Board hearing in December 2009 in Las Vegas, Nevada.  A transcript of the hearing is associated with the Veteran's claims file. 

The case was remanded for additional development in July 2010.  In a June 2011 rating decision, the disability rating for PTSD was increased to 70 percent and a total disability rating due to individual unemployability (TDIU) was awarded, effective September 1, 2010.  As the maximum schedular rating for PTSD was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a higher rating for PTSD, currently rated as 70 percent disabling, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

From August 18, 2004, the Veteran's diabetic peripheral neuropathy of both lower extremities has more nearly approximated severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating (but no higher) for diabetic peripheral neuropathy of the right lower extremity have been met for the period from August 18, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2011). 

2.  The criteria for a 30 percent disability rating (but no higher) for diabetic peripheral neuropathy of the left lower extremity have been met for the period from August 18, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.123, 4.124a, Diagnostic Code 8521 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.

Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2004, March 2006, and October 2007.  This notification substantially complied with the requirements of Quartuccio, 16 Vet. App. at 187, identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  VA provided the appellant additional information regarding disability ratings and effective dates in letters dated in February 2009 and August 2010.  His claims were readjudicated in June 2009 and June 2011 via supplemental statements of the case (SSOCs).  

Since the issues decided herein on appeal (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which VCAA letters were duly sent in September 2004, March 2006, and October 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, a hearing transcript, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No additional pertinent evidence has been identified by the claimant.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in December 2007, March 2009 and September 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports contain sufficient information to decide the higher rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues decided on appeal and the appellant is not prejudiced by a decision on his claims at this time.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetic peripheral neuropathy of the right and left lower extremities was originally rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to the sciatic nerve.  Since March 2009 it has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, pertaining to the common peroneal nerve.  

Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis; a 40 percent disability rating is warranted for moderately severe incomplete paralysis; a 60 percent disability rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a 80 percent disability rating is warranted for complete paralysis, when the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.

Under Diagnostic Code 8521, a 10 percent disability rating is warranted for mild incomplete paralysis of the common peroneal nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis; a 30 percent disability rating is warranted for severe incomplete paralysis; and a maximum 40 percent disability rating is warranted for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  However, the Board also notes that 38 C.F.R. § 4.123 provides that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected diabetic peripheral neuropathy of both lower extremities warrants higher disability ratings.  As noted above, in an April 2008 rating decision, the RO granted service connection for diabetic peripheral neuropathy of both lower extremities and assigned separate initial 10 percent disability ratings for each extremity, respectively, effective August 18, 2004.  In a June 2009 rating decision, the RO increased the Veteran's rating for diabetic peripheral neuropathy to 20 percent rating for each extremity, effective March 17, 2009 (the date of the VA examination).  

During a December 2007 VA peripheral nerves examination, the Veteran reported that his diabetes was discovered in 2001 and about that time, or later, he started feeling tingling and numbness of the toes and the dorsal part of his foot, indicating almost distal a third of his feet were numb with some burning.  He was taking 10 mg. of amitriptyline twice daily for his neuropathy, which was effective.  In addition to numbness, he had tingling and paresthesia.  The examiner indicated that the digital nerves of the toes and distal part of the foot were involved.  On examination, monofilament and sharp and dull stimuli in both feet all the way to the toes was normal.  He indicated that he had been told by VA that he had peripheral neuropathy and has been treated for such.  As a result, the VA examiner ordered EMG and NCS.  No joint involvement was noted.  The diagnoses included severe diabetes mellitus type 2 and possible diabetic neuropathy of both lower extremities.  Electrodiagnostic studies performed on December 17, 2007 revealed moderately severe peripheral neuropathy affecting both lower extremities and a later addendum to the VA examination report included this assessment. 

VA medical records show treatment for complaints of numbness in the toes and paresthesia with amitriptyline.  

At a March 2009 VA peripheral nerves examination, the Veteran reported that his diabetic peripheral neuropathy was chronic and had a gradual onset beginning in 2001.  He indicated that it had become progressively worse since onset and that he currently took 10 mg of Elavil at bedtime with a fair response.  The Veteran described symptoms of paresthesias, numbness, pain and a crampy feeling.  Sensory testing of the plantar surface of both feet was decreased to light touch.  No muscle atrophy was present.  The diagnosis was moderate to severe diabetic peripheral neuropathy of both lower extremities with moderate effects on chores, mild effect on exercise, and severe effect on shopping, sports, recreation and traveling.

At a September 2010 VA peripheral nerves examination, the Veteran indicated that his symptoms were much worse in the lower extremities since his last examination.  He continued to have numbness on both of his feet and tingling sensation, which was getting progressively worse.  He felt that he was dragging his feet and when he dresses he has to lean against the wall.  The Veteran also complained of severe itching of the legs and that his toenails were getting dry and crooked.  He was taking 10 mg. of amitriptyline daily for his neuropathy with good relief.  The Veteran described symptoms of numbness, paresthesias, dysesthesias, and pain.  Ankle and knee jerks were 2+.  Sensory examination of the right lower extremity revealed decreased vibration and pain/pinprick of the common peroneal distribution with dysesthesias of the plantar aspect of the foot.  Sensory examination of the left lower extremity revealed decreased pain/pinprick of the common peroneal distribution.  There was gait abnormality of initial dragging; however, toe and heel walk were normal.  There was no muscle atrophy.  The diagnoses included moderately severe peripheral neuropathy affecting the lower extremities.

During September 2010 VA EMG/NCS, the Veteran complained of pain, burning and numbness.  He gave a 4- to 5-year history of itching and burning below the knee, burning pain of the feet, dragging of the feet, and numbness of the feet.  On examination, ankle reflexes were 3+ and knee reflexes were 4+.  There was diminished pinprick sensation of the right foot.  Following testing, the impression included clinical and electrodiagnostic evidence consistent with moderately severe peripheral neuropathy affecting the lower extremities due to his diabetes.

In reviewing the symptoms prior to and after March 17, 2009, the Board is unable to detect any clear differentiation in the degree of impairment.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's diabetic peripheral neuropathy was moderately severe.  

The Board notes that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In this case, the December 2007 EMG/NCS that he relies upon and the September 2010 EMG/NCS both reflect that the common peroneal nerve, not the sciatic nerve, is involved.  Thus, the Board concludes that Diagnostic Code 8521 is more appropriate for rating purposes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, moderately severe impairment is not contemplated under Diagnostic Code 8521.  Therefore, the Board finds that the Veteran's peripheral neuropathy more nearly approximates severe incomplete paralysis for a 30 percent disability rating, and no more, consistent with the provisions of 38 C.F.R. § 4.123.  

Overall, the next higher rating of 40 percent is not warranted.  To warrant a 40 percent disability rating, the Veteran's peripheral neuropathy would have to approximate complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  The September 2010 VA examination results show that motor examination of both lower extremities was 5, that is, equivalent to active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  Except for initial foot dragging, toe and heel walk were normal.  Plantar flexion and ankle and knee jerks were normal, bilaterally.  The Veteran only had diminished vibration and pain/pinprick in the right lower extremity with some dysesthesias on the plantar aspect of the right foot and diminished pain/pinprick in the left lower extremity.  Thus, the Veteran's peripheral neuropathy of both lower extremities does not approach complete paralysis with foot drop and slight droop of the first phalanges of all toes.  As such, the Board concludes that the preponderance of the evidence is against entitlement to separate ratings in excess of 30 percent for diabetic peripheral neuropathy of both lower extremities at any time during the period covered by the appeal.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 8521.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant separate disability ratings in excess of 30 percent for diabetic peripheral neuropathy of both lower extremities.


ORDER

Entitlement to separate disability ratings of 30 percent (but no higher) for diabetic peripheral neuropathy of the right and left lower extremities, from August 18, 2004, is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits. 


REMAND

The July 2010 remand reveals that the Veteran took exception to the fact that the March 2009 VA PTSD examiner failed to note the Veteran's threats to his director of operations (as homicidal ideation would indicate a more severe psychological disability) and the Veteran's continuing suicidal ideation, specifying that suicidal ideation was in the past which would imply that his PTSD had improved and that suicidal ideation was no longer a manifestation of his PTSD.  In its remand, the Board also noted that the March 2009 examiner assigned a Global Assessment of Functioning (GAF) score of 38 due to the Veteran's PTSD but did not explain how this score correlated to the examination findings.  As a result, this issue was remanded for another examination and a discussion of how the assigned GAF score correlates to the examination findings.  The September 2010 VA PTSD examiner also assigned a GAF score of 38 but did not discuss how the assigned GAF score correlates to the examination findings.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets further delay, the case must be returned for remedial action for an examiner to discuss whether the September 2010 examination findings, which led to the assignment of a 70 percent disability rating, was the same disability picture shown at the time of the prior March 2009 examination where the VA examiner also assigned a GAF score of 38.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the September 2010 PTSD examination.  If this examiner is no longer available, the claims file should be forwarded to another appropriate examiner for review.  The examiner should offer an explanation or the rationale for assigning GAF scores of 38 at both the March 2009 and September 2010 PTSD examinations.  Specifically, the examiner should discuss whether the disability picture shown at the time of the March 2009 examination was the same, or approximately similar, to that shown at the time of the September 2010 examination.  

2.  After completion of the above, and any additional development deemed necessary, the AMC/RO should review the expanded claims file and determine if higher ratings are warranted for PTSD.  If any benefit sought on appeal is not granted, the Veteran should be provided with an SSOC and be afforded an opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


